Title: [Diary entry: 30 November 1787]
From: Washington, George
To: 

Friday 30th. Thermometer at 38 in the Morning—44 at Noon and 39 at Night. Cloudy in the Morning but clear afterwards. Early in the Morning the Wind was about So. West after which it

got to No. Wt. but neither blew hard nor cold. In the evening it was calm & quite clear. Rid to the Plantations at the Ferry, French’s, Dogue run & Muddy hole. At the first three plows were at work in field No. 3, Number 2 being two wet to plow. The rest of the hands were gathering and husking Corn. At French’s 2 plows were at Work. The other hands were filling gullies before the Plows. The last load of Oats from the stack which had been tread were brot. to the Mansion house from this place—qty. 287½ bushls. from this Stack. At Dogue run, 4 plows were at Work. The other hands were making drains to let of the water (wch. was ponding in wet weather) from fields No. 4 & 6, now in grain. Brot. the last of the Oats from this place which grew in the ground (abt. 25 acs.) that was winter fallowed in No. 1, adjoining the Ferry road. Qty. 139½ Bushls. All these (last mentioned) Oats, were deposited in the Seed loft, over the Green Ho. At Muddy hole 3 plows were at work. The other hands were gathering and husking corn. Mrs. Jenifer went away about Noon.